DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image sensing device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “Image sensing device” is construed as camera, charge coupled device (CCD) or other light detecting device in paragraph 0031.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 12, 17-19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2012/0038669 hereinafter Lee) in view of North et al. (U.S. 2020/0366757 hereinafter North).
	As Claim 1, Lee teaches a system, comprising: 
an image sensing device configured to capture images (Lee (¶0056 line 1-4, fig. 2), AR device captures and displays a real image of the scene); 
a transceiver (Lee (¶0041 line 1-2, fig. 1 item 140), communication unit 140); 
an interactive interface that allows a user to select one or more objects identified in at least one of the images captured by the image sensing device (Lee (¶0059 line 1-5), user drag a filter icon and drop it on the target object), wherein selecting an identified object within the images creates a corresponding node that provides data related to the identified object (Lee (¶0059 line 8-14, fig 3), the target object is prominently displayed with the filter icon on top); and 
a data collection hub configured to receive and aggregate data received from one or more of the nodes created by the user through the interactive interface (Lee (¶0059 line 11-14, fig 3), first control unit 150 displays target object prominently with filter icon on top).  
Lee may not explicitly disclose while North teaches:
and wherein the node allows the user to change one or more operational parameters of the selected objects, the changes to the operational parameters being transmitted to and implemented by the selected objects (North (¶0074, fig. 7 item 704), user drags content A-O to the device 3. The content is transmitted to the device and changes the parameter(s) of the device);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Lee instead be a parameter configuration system taught by North, with a reasonable expectation of success. The motivation would be to provide a remote distributing and installing of content without user’s present for the initiation or configuration the installation (North (¶0003 line 1-5)).
	

As Claim 2, besides Claim 1, Lee in view of North teaches wherein the interactive interface allows users to overlay one or more configurable interactive patterns over the identified objects in the images (Lee (¶0059 line 11-14, fig 3), first control unit 150 displays target object prominently with filter icon (pattern) on top).  

As Claim 3, besides Claim 2, Lee in view of North teaches wherein the configurable interactive patterns are dragged and dropped onto the identified objects (Lee (¶0059 line 1-5), user drag a filter icon and drop it on the target object), such that the configurable interactive patterns are overlaid on top of the identified objects (Lee (¶0059 line 8-14, fig 3), the target object is prominently displayed with the filter icon on top).  

	As Claim 4, besides Claim 3, Lee in view of North teaches wherein the configurable interactive patterns overlaid on top of the identified objects allow users to receive data from the identified objects and transmit data to the identified objects (Lee (¶0059 line 8-14, fig 3), the target object is prominently displayed with the filter icon on top. User receives a highlight/prominently displayed of the target object while providing a filter icon on top of the object).  

	As Claim 5, besides Claim 4, Lee in view of North teaches wherein the data includes current status data for the identified objects (Lee (¶0059 line 1-5), user drag a filter icon (status data) and drop it on the target object).  

	As Claim 6, besides Claim 3, Lee in view of North teaches wherein the configurable interactive patterns overlaid on top of the identified objects allow real-time interaction with the identified objects (Lee (¶0059 line 1-5), user drag a filter icon and drop it on the target object).  

	As Claim 7, besides Claim 3, Lee in view of North teaches wherein the identified objects in the images comprise at least one of electronic devices, pieces of machinery, pieces of equipment, people, or sensors (Lee (¶0046 line 11-12), recognized object includes a car).  

	As Claim 12, Claim 12 is rejected for the same reasons as Claim 1.

	As Claim 17, besides Claim 12, Lee in view of North teaches wherein the interactive interface provides configurable interactive patterns that are overlaid on top of one or more of the identified objects in the images (Lee (¶0059 line 8-14, fig 3), the target object is prominently displayed with the filter icon on top).  

	As Claim 18, besides Claim 17, Lee in view of North teaches wherein the configurable interactive patterns allow users to issue commands to the identified objects that are interpreted and carried out by the identified objects (Lee (¶0089 line 5-10), user selects filtered icon in order to displayed identified object(s) prominently).  

	As Claim 19, besides Claim 18, Lee in view of North teaches wherein the issued commands specify one or more changes of state that are to be effected on the identified objects (Lee (¶0089 line 5-10), user selects filtered icon in order to displayed identified object(s) prominently).  

	As Claim 20, Claim 20 is rejected for the same reasons as Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of North in further view of Xie et al. (U.S. 2018/0247402 hereinafter Xie).
	As Claim 8, besides Claim 1, Lee in view of North does not explicitly disclose while Xie teaches wherein the data received at the data collection hub is presented in a control room monitoring device (Xie (¶0003 line 1-3), factory assembly line is control room monitor device for checking equipment/product defects).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Lee in view of North instead be a monitoring device taught by Xie, with a reasonable expectation of success. The motivation would be to avoid the “increases complexity of the work and burden of the worker and is prone to error” (Xie (¶0004 line 5-6)).

	As Claim 9, besides Claim 1, Lee in view of North does not explicitly disclose while Xie teaches wherein the image sensing device is positioned to capture a specific workspace, and wherein the objects identified in the images of the workspace comprise equipment that is to be monitored (Xie (¶0003 line 1-3), factory assembly line is control room monitor device for checking equipment/product defects).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Lee in view of North instead be a monitoring device taught by Xie, with a reasonable expectation of success. The motivation would be to avoid the “increases complexity of the work and burden of the worker and is prone to error” (Xie (¶0004 line 5-6)).	

	As Claim 10, besides Claim 1, Lee in view of North does not explicitly disclose while Xie teaches wherein the interactive interface includes one or more user interface display elements that display the data related to the identified object (Xie (¶0049 line 2-8, ¶0071 line 4-6), user identify defects associated with the object and mark them).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Lee in view of North instead be a monitoring device taught by Xie, with a reasonable expectation of success. The motivation would be to avoid the “increases complexity of the work and burden of the worker and is prone to error” (Xie (¶0004 line 5-6)).

	As Claim 11, besides Claim 10, Lee in view of North in further view of Xie teaches wherein the user interface display elements are displayed on one or more computer systems that are remote from a workspace that is being monitored (Lee (¶0035 line 2-4), user interface is external from the camera that captures the scene).  

Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of North in further view of Whelihan (U.S. 2013/0026220 hereinafter Whelihan).
	As Claim 13, besides Claim 12, Lee in view of North may not explicitly disclose while Whelihan teaches wherein the data collection hub is further configured to monitor for changes in state in equipment under surveillance by the image sensing device (Whelihan (¶0030, fig. 2), data collection hub identify the hardware device from the fiduciary marker 112 with the camera).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Lee in view of North instead be a monitoring device taught by Whelihan, with a reasonable expectation of success. The motivation would be to allow user to conveniently “walk from one hardware device to another with, for example, a smart phone in hand, and retrieve the status of any piece of equipment simply by capturing images of the barcode for each device” (Whelihan (¶0022 line 22-26)).

	As Claim 14, Lee in view of North in further view of Whelihan teaches further comprising generating one or more alerts or notifications directed to specific individuals upon determining that a specified change in state has occurred (Whelihan (¶0035), an alert is displayed on top of the captured image).  

As Claim 15, besides Claim 12, Lee in view of North may not explicitly disclose while Whelihan teaches wherein the aggregated data received from the one or more nodes created by the user is further analyzed by one or more machine learning algorithms to identify when the identified object is functioning abnormally (Whelihan (¶0033, ¶0035), Device status is returned from mobile device (machine learning). An alert is displayed on top of the captured image).    
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Lee in view of North instead be a monitoring device taught by Whelihan, with a reasonable expectation of success. The motivation would be to allow user to conveniently “walk from one hardware device to another with, for example, a smart phone in hand, and retrieve the status of any piece of equipment simply by capturing images of the barcode for each device” (Whelihan (¶0022 line 22-26)).

As Claim 16, besides Claim 12, Lee in view of North may not explicitly disclose while Whelihan teaches wherein one or more machine learning algorithms are implemented to identify one or more of the objects in the images captured by the image sensing device (Whelihan (¶0032), machine learning (decoding algorithm) is used to identify the object(s).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Lee in view of North instead be a monitoring device taught by Whelihan, with a reasonable expectation of success. The motivation would be to allow user to conveniently “walk from one hardware device to another with, for example, a smart phone in hand, and retrieve the status of any piece of equipment simply by capturing images of the barcode for each device” (Whelihan (¶0022 line 22-26)).
Response to Amendment
Claim Rejections – 35 U.S.C. §102:
	Applicants argue that the current references do not disclose the amended independent Claims (first paragraph of page 8 in the remarks).

    PNG
    media_image1.png
    237
    647
    media_image1.png
    Greyscale

	Applicants’ arguments are moot because new reference North teaches the amended limitation(s).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143